                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AMRO ELANSARI,                            :
    Plaintiff,                            :
                                          :
       v.                                 :      CIVIL ACTION NO. 20-CV-0914
                                          :
MARK KEARNEY,                             :
    Defendant.                            :

                                         ORDER

       AND NOW, this 24th day of February, 2020, upon consideration of Plaintiff Amro

Elansari’s Motion to Proceed In Forma Pauperis (ECF No. 1) and pro se Complaint (ECF No. 2)

it is ORDERED that:

       1.     Leave to proceed in forma pauperis is GRANTED.

       2.     The Complaint is DISMISSED WITH PREJUDICE for the reasons in the

Court’s Memorandum.

       3.     The Clerk of Court shall CLOSE this case.

                                          BY THE COURT:


                                          /s/ Harvey Bartle III
                                          HARVEY BARTLE III, J.
